247 P.3d 418 (2011)
2011 UT App 35
STATE of Utah, Plaintiff and Appellee,
v.
Patrick Robert RAMIREZ, Defendant and Appellant.
No. 20090498-CA.
Court of Appeals of Utah.
January 27, 2011.
Douglas D. Terry, St. George, for Appellant.
Before Judges DAVIS, McHUGH, and THORNE.

DECISION
PER CURIAM:
¶ 1 Appellant Patrick Robert Ramirez appeals his conviction and sentence. Ramirez's counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v. Clayton, 639 P.2d 168 (Utah 1981). The brief "objectively demonstate[s] that the issues raised are frivolous." State v. Flores, 855 P.2d 258, 260 (Utah Ct.App.1993) (per curiam); see also Dunn v. Cook, 791 P.2d 873, 877 (Utah 1990) (stating that an Anders brief must demonstrate that any "potentially meritorious" issues are actually frivolous). Based upon our independent examination of the matter, we determine that the appeal is, indeed, wholly frivolous. Accordingly, we affirm *419 the district court's decision and grant Appellant's counsel's request to withdraw.